PeR CueiaM.
The defendant was convicted of rape without recommendation of mercy. Sentence of death by asphyxiation was imposed. Defendant gave notice of appeal. The case on appeal was docketed, but it contains no exceptions or assignments of error.
The Attorney-General moves to dismiss the appeal for failure to comply with Rules 19 (3), 21, 27% and 28 of Rules of Practice in the Supreme Court, 221 N.C. 546. ■ This motion will be allowed, but, according to the usual custom of the Court in capital cases, we have examined the record to see if any error appears thereon, and we find none.
Judgment affirmed.
Appeal dismissed.